Citation Nr: 9933782	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post 
ligament rupture of the left knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1942 until December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which continued a 30 
percent evaluation for service-connected status post ligament 
rupture of the left knee.  

The Board remanded the case in March 1999.  Subsequently, 
having complied with the instructions on Remand, the RO 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran is in receipt of the maximum evaluation for 
chronic instability and subluxation of the left knee.

3.  The evidence does not show an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

A disability evaluation greater than 30 percent for status 
post ligament rupture of the left knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed that his service-connected status post 
ligament rupture of the left knee had worsened.  The United 
States Court of Claims for Veterans Appeals (formerly U.S. 
Court of Veterans Appeals)(hereinafter "Veterans Claims 
Court") has held a claim for an increased rating for a 
disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
status post ligament rupture of the left knee to be well 
grounded. 

A 30 percent disability evaluation has been in effect from 
December 21, 1945, the date following discharge for a left 
knee disorder initially characterized as "RUPTURE, TRAUMATIC, 
ANTERIOR CRUCIATE, LEFT KNEE, LIGAMENT" and amended in July 1948 to 
"KNEE, OTHER IMPAIRMENT OF, RECURRENT SUBLUXATION OF, FROM RUPTURE OF 
CRUCIAL (SIC) LIGAMENT".  The veteran's service connected left 
knee disability has been rated as 30 percent disabling for 
more than 20 years and cannot be reduced except upon showing 
that such rating was based on fraud.  38 C.F.R. § 3.951 
(1999).

A claim was received from the veteran in March 1997 noting 
that he was hospitalized after fracturing his left hip due to 
a fall caused by his service-connected left knee.  He sought 
service connection for his left hip and an increased 
evaluation of his left knee condition claiming that it had 
worsened over the past several years.  The Board notes that 
service connection for fracture of the left hip was granted 
by the RO in a November 1997 rating decision.  

Records from Herd E. Stone, M.D., retired, included a summary 
of his records from 1975 to September 1991 that noted in 
January 1984, that the veteran's "[l]eft knee 'jumped out of 
place' occasionally.  An X-ray revealed moderately advanced 
degenerative arthritis involving entire joint.  There was a 
diagnosis of chronic unstable left knee.

The veteran related that, in 1993, surgery for a left knee 
replacement was recommended but he refused.  A knee brace and 
pain medication were prescribed.  
The report of X-ray examination in March 1997 noted 
degenerative changes of the knee with hypertrophic spurring 
and joint space narrowing.  The report indicated that no 
gross evidence of a fracture was seen.  

A hearing was held in September 1997 during which the 
veteran, his wife, and his accredited representative 
described the manifestations of the left knee disorder and 
stated their contentions in detail.  A transcript of 
testimony furnished at that hearing is of record.  The 
veteran described the objective symptoms of his left knee 
disability to include redness, swelling, instability, 
tenderness, and stiffness.  The veteran testified that during 
the course of treatment for his fractured hip, a total knee 
replacement was again discussed.  He testified that in the 
early 1990's a knee brace had been prescribed but that he did 
not wear it as often as he should because it was 
uncomfortable.  He related that a new brace for the knee had 
been ordered and therapy recommended to start when he would 
be able to participate.  

Submitted at the hearing was an August 1997 letter from 
Michael K. Jones, D.C., who wrote that the veteran had been 
under care in his clinic for spinal care and maintenance care 
since the early 1980s.  It was noted that the veteran had 
complained of knee pain and instability.  Dr. Jones indicated 
that upon examination the left knee demonstrated extreme 
ligament and capsular damage.  The instability of the knee in 
a weight bearing position permitted the knee to dislocate in 
and out of joint instantaneously.  Dr. Jones recommended that 
a supportive brace was needed to help stabilize the knee.

At a VA Compensation and Pension (C&P) examination in 
December 1997, the veteran related that he had chronic knee 
pain, swelling and instability of the left knee.  It was 
noted that that veteran had fractured his hip when he fell 
after his left knee gave way.  Hip surgery was performed and 
the veteran has used a walker since that time.  The veteran 
reported that he had been fitted in October 1997 for a 
different type of left knee brace than the one he currently 
had but had not yet received it.  He required a walker for 
ambulating and used a wheelchair for any extended distance.  
He continued with chronic left hip pain and could only 
partially weight bear on the left leg.

The examiner observed that the veteran entered the room in a 
wheelchair and with some difficulty got out of the wheelchair 
and onto the examining table.  Clinical findings of the left 
knee were that he lacked 5 degrees in terminal extension and 
had 100 degrees of flexion.  The examiner noted pain on 
motion and generalized tenderness to palpation.  The examiner 
indicated that it was difficult to ascertain whether swelling 
was present due to the large amount of adipose tissue of the 
leg and knee.  The examiner felt that the Lachman's 
examination was 1 to 2+ but the size of the leg hindered 
accurate measurement.  There was a 2+ opening medially to 
valgus stress with the knee in 30 degrees of flexion.  It was 
reported that the veteran was unable to heel walk, toe walk, 
or to squat.  The impression was degenerative joint disease 
and instability of left knee.

In December 1997, the veteran was instructed in using a 
hinged knee brace and safety education in ambulating using a 
walker and knee brace.  He was issued a heel wedge for use in 
his left shoe secondary to left length discrepancy.  The 
veteran was discharged from physical therapy.  In June 1998, 
the outpatient treatment record indicates that the veteran 
had complaints of knee pain, walked with a cane, and was 
taking Ibuprofen.  In September 1998, it was noted that the 
veteran was taking Ibuprofen and Flexeril for his knee 
condition.  The examination revealed a trace of edema.  In 
February 1999, there was a diagnosis of degenerative joint 
disease of the left knee.  

The veteran was afforded a C & P medical examination in April 
1999.  The examiner noted that the claims file and the Board 
remand were reviewed.  The objective findings noted the 
veteran ambulated with a normal gait using a cane in his 
right hand.  The veteran stood with 10 degrees of valgus in 
the left knee.   Range of motion findings were of flexion to 
120 degrees and the veteran lacked the last 5 degrees of 
extension.  The examiner found no swelling, effusion, 
quadriceps atrophy, or patellar instability.  The left knee 
was stable to varus and valgus stress in 5 and 30 degrees of 
flexion.  There was mild retropatellar crepitation.  Testing 
indicated anterior cruciate ligament instability.  The 
posterior drawer test was negative with a sharp endpoint.  
The examiner noted that the X-rays reveal marked narrowing of 
the articular cartilage in the lateral compartment with mild 
narrowing of the articular cartilage in the medial 
compartment.  He had an osteophyte anteriorly and osteophytes 
laterally.  The impression was osteoarthritis of the left 
knee; and anterior cruciate ligament instability of the left 
knee.

The examiner wrote:  

The osteoarthritis and anterior cruciate 
ligament instability are a result of his 
service-connected knee injury in 1945.  The 
instability in the knee causes it to give way 
when he pivots on it.  The arthritis causes 
pain in the knee with weight bearing.  He has 
no detectable weakened movement, fatigability, 
or incoordination.  He has a slight loss of 
motion due to the arthritic changes.  This loss 
of motion causes no incoordination, weakened 
movement or fatigability.  He does have some 
pain at the extremes of flexion.  The [veteran] 
is 76 years old and the muscles of both thighs 
are flabby and there is detectable muscle 
atrophy due to the inactivity of aging.  There 
are no skin changes from disuse.  He wears a 
brace and there are some changes on his skin 
when he first removes the brace from the 
pressure of the brace.

Most of the questions posed in the remand are 
answered in the preceding paragraphs.  The 
remaining questions cannot be answered with 
reasonable medical certainty.  

The RO in a rating decision in June 1999, continued the 30 
percent disability evaluation for S/P cruciate rupture of the 
left knee and added a separate evaluation for traumatic 
arthritis of the left knee evaluated as 10 percent disabling 
effective March 27, 1997.  The RO considered the provisions 
of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b); however, it did not 
find that the disability presented such an exceptional or 
unusual disability picture as to warrant referral to the 
Director of the Compensation and Pension Service.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(1999).  However, "the regulations do not give past medical 
reports precedent over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

Several diagnostic codes are applicable for evaluating a 
disability of the knee.  Favorable ankylosis of either knee 
warrants a 30 percent evaluation.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees. 
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees. A 50 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

Severe impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).

In applying the above diagnostic criteria, it should be noted 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(1999).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran currently has an award of service connection for 
status post ligament rupture of the left knee, rated 30 
percent disabling.  The 30 percent represents the maximum 
disability rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  We have considered evaluating the disability 
under other diagnostic codes applicable for disabilities of 
the knee.  The Board notes that the veteran does have a 
diagnosis of arthritis of the left knee and a separate rating 
was assigned for the additional disability.  The veteran does 
not demonstrate any objective evidence of ankylosis or 
impairment of the tibia and fibula to warrant a higher 
evaluation in excess of 30 percent. 

Because the veteran's disability is already rated at the 
maximum schedular rating of 30 percent for status post 
ligament rupture of the left knee, the veteran may not 
receive an increased rating for this disorder, absent an 
award of an extraschedular rating under 38 C.F.R. § 3.321(b) 
(1999).  Entitlement to an extraschedular evaluation was 
considered by the RO in June 1999, but it was determined that 
the case did not meet the criteria for referral to the 
Director, Compensation and Pension Service.  The Board has 
the authority to make a determination that referral by the RO 
to the appropriate officials for consideration of 
extraschedular evaluation is warranted.  See VAOPGCPREC 6-96.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran did 
not raise the issue of extraschedular entitlement and the 
evidence does not show that the status post ligament rupture 
of the left knee disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

As noted above, the evidence shows that the veteran ambulates 
with a normal gait using a cane.  The veteran has a diagnosis 
of anterior cruciate ligament instability of the left knee 
which causes the knee to give way when he pivots on it.  
However, the most recent examination findings in April 1999 
found no swelling, effusion, quadriceps atrophy, or patellar 
instability.  Furthermore, there was no detectable weakened 
movement, fatigability, or incoordination.  There is no 
evidence showing frequent periods of hospitalization for the 
left knee disorder.  In addition, the evidence as a whole 
does not support a finding of marked interference with 
employment due to the left knee disability alone.  In view of 
the foregoing, the Board concludes that there is no basis on 
which to consider entitlement to a higher rating on 
extraschedular grounds.  The RO's decision not to refer this 
matter to VA officials under the above-cited regulation was 
proper.

ORDER

An evaluation in excess of 30 percent for status post 
ligament rupture of the left knee is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

